      4:20-mj-03124-CRZ Doc # 17 Filed: 07/31/20 Page 1 of 2 - Page ID # 30




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,
               Plaintiff,
                                                           CASE NO: 4:20MJ3124
      vs.

EDWARD CHARLES CRESS,                                      DETENTION ORDER
             Defendant.



      On the government's motion, the court held a detention hearing under the Bail
Reform Act, 18 U.S.C. § 3142(f). The court concludes the defendant must be detained.

      There is a rebuttable presumption that no condition or combination of conditions
of release will reasonably assure the defendant’s appearance at court proceedings and
the safety of the community because there is probable cause to believe the defendant
committed a felony involving a minor. The defendant has not rebutted this presumption.

      Based on the evidence presented and information of record, the court finds by a
preponderance of the evidence that the defendant's release would pose a risk of
nonappearance at court proceedings, and by clear and convincing evidence that the
defendant's release would pose a risk of harm to the public.

      Specifically, the court finds that the defendant is addicted to or abuses mood-
altering chemicals; lacks a stable residence; has limited employment contacts; and
conditions which restrict Defendant’s travel, personal contacts, and possession of
drugs, alcohol, and/or firearms; require reporting, education, employment, or treatment;
or monitor Defendant’s movements or conduct; or any combination of these conditions
or others currently proposed or available (see 18 U.S.C. § 3142(c)), will not sufficiently
ameliorate the risks posed if the defendant is released.

                             Directions Regarding Detention

      The defendant is committed to the custody of the Attorney General or a
designated representative for confinement in a corrections facility separate, to the
      4:20-mj-03124-CRZ Doc # 17 Filed: 07/31/20 Page 2 of 2 - Page ID # 31




extent practicable, from persons awaiting or serving sentences or held in custody
pending appeal. The defendant must be afforded a reasonable opportunity to consult
privately with defense counsel. On order of the United States Court or on request of an
attorney for the Government, the person in charge of the corrections facility must deliver
the defendant to the United States marshal for a court appearance.

      Dated July 31, 2020.

                                                IT IS ORDERED:


                                                s/Cheryl R Zwart
                                                United States Magistrate Judge
